Per Curiam.
In 1926 there was a reversal by this court of a judgment for the plaintiff in the Common Pleas Court of Hudson county, the remittitur being that the case “be proceeded with according to law and the practice of said court.” No final judgment was rendered in the Supreme Court. In the meantime on appeal from this judgment of reversal to the Court of Errors and Appeals it was affirmed and the record was remitted to the Supreme Court in 1927.
There the record remained until March 4th, 1933, when a new judment of reversal was entered and a remittitur taken out sending the case back to the Common Pleas to be pro-ceded with in accordance with said judgment and the practice of that court.
The present motion is that the Supreme Court direct the Common Pleas of Hudson county to enter judgment for the defendant. This court is without jurisdiction. The case in question is out of this court by virtue of the remittitur. There was no final judgment in this court and no order from this court which has been disobeyed, and we cannot in this *834summary way direct the course of action in the trial court. The Court of Common Pleas is entitled to proceed to judgment in the cause. Prom final judgment an appeal will lie when all the errors or failures below can be reviewed.
The motion is denied, with costs.